— Casey, J.
Appeal from a judgment of the County Court of Albany County (Turner, Jr., J.), rendered October 17, 1986, convicting defendant upon his *1036plea of guilty of the crime of attempted burglary in the second degree.
After plea-bargaining negotiations, defendant entered a plea of guilty to attempted burglary in the second degree in full satisfaction of the indictment which charged him with burglary in the second degree. He was sentenced as a second felony offender to an indeterminate term of imprisonment of 3 to 6 years. Defendant admitted his prior felony, and at the time of his plea County Court explained that he could receive SV2 to 7 years. Having been so informed, defendant voluntarily entered the plea and waived his right to appeal. Despite the waiver, defendant now complains of the excessiveness of his sentence.
Defendant admitted the essential elements of the crime and negotiated a favorable plea bargain. His waiver of his right to appeal was knowingly and intelligently made. This appeal must, therefore, be dismissed (see, People v Koskowski, 134 AD2d 743; People v Harvey, 124 AD2d 943, lv denied 69 NY2d 746).
Appeal dismissed. Mahoney, P. J., Main, Casey, Weiss and Levine, JJ., concur.